Justice ALBIN,
dissenting.
The majority’s acknowledgement that waiver of jurisdiction “is ‘the single most serious act that the juvenile court can perform,’ ” is difficult to reconcile with today’s opinion. See ante at 215, 52 A.3d at 1032-33 (quoting State v. R.G.D., 108 N.J. 1, 4, 527 A.2d 834 (1987)). That is because the majority opinion signals that the family court will play only a perfunctory, almost meaningless, role in determining whether a juvenile is waived to adult court. In this ease, after reviewing an extensive record, the family court judge determined that the State failed to establish probable cause that the two juvenile defendants committed murder and conspiracy to commit murder — a prerequisite for transferring jurisdiction to adult court. The judge made particularized factual findings to support his decision.
*227In affirming the reversal of that decision, the majority simply abandons the appellate standard of review and the traditional deference shown to a family court’s factual determinations. Indeed, the standard of review is turned on its head. Instead of deciding whether there was substantial, credible evidence to support the family court’s factual findings, the majority makes its own independent findings that there is sufficient evidence to support the State’s argument favoring probable cause. By failing to defer to the family court’s determination, the majority deprives the two defendant juveniles of “all the protective and rehabilitative possibilities available to the Family Part.” R.G.D., supra, 108 N.J. at 5, 527 A.2d 834.
In the end, the two juveniles will be waived to adult court, despite the family court judge’s detailed findings that the murder and conspiracy to commit murder charges are based on flimsy evidence and speculative inferences. Because the majority does not have justifiable grounds to second-guess those findings, I respectfully dissent.
I.
A.
The following brief summary of events is based on evidence in the record.
On August 18, 2009, juvenile defendants A.D. # 1 and A.D. # 2 and two friends were involved in a brawl with Luis Vasquez and a number of Luis’s adult friends. A.D. # 2 lived in the same house with Luis, his maternal uncle, with whom he evidently had bad blood. Outnumbered, A.D. # 1 and A.D. # 2 and their friends got the short end of .the fight, and both A.D. # 1 and A.D. # 2 were injured. Immediately afterwards, A.D. # 2 said to Luis, “we’ll be back ... you just f* *ked up ... you just hit King Angel’s son ... don’t worry we’ll be back.” After the fight, A.D. # 1 called his father, Angel Ramos, a member of the Latin Kings gang. He *228apparently told his father what had happened and where he was located.
A.D. # 1 and A.D. # 2 waited in front of a liquor store near 80 Ryan Street, Woodbridge, where the fight had occurred. Shortly thereafter, a caravan of two vehicles arrived, a ear carrying Ramos and two other occupants and a black SUV with tinted windows containing an unknown number of passengers. Ramos was extremely angry. A.D. # 2 pleaded with Ramos to let him leave, but he was told to get his “ass in the car.” Inside the car, A.D. # 2 told Ramos’s cohorts, “it’s not even a big deal ... we’ll just fight them another time.” A.D. # 1 also tried to persuade his father to cool off, “yo don’t do this.” Unpersuaded, Ramos drove the two juveniles to 30 Ryan Street, where A.D. # 2 lived with his Uncle Luis, his parents, and other members of his extended family.
On their arrival, Ramos ordered A.D. # 2 to go into his house and tell his Uncle Luis to come outside. A.D. #2 was “really scared” and obeyed Ramos’s command. He entered and told Luis, “they want to talk to you outside.” Discretion being the better part of valor, Luis, along with his girlfriend, ran up to the second floor of the house. In the meantime, A.D. # 2’s mother, father, and other relatives attempted to barricade the front door as several unidentified individuals exited the black SUV and ran toward the house. One of those individuals fired a number of shots through the front door. A.D. # 2’s mother was wounded in the left thigh, right arm, left armpit, and right chest; A.D. # 2’s uncle, Angel Vasquez, was struck in the chest and died.
B.
In making its findings, the court reviewed myriad documents, including four statements taken from A.D. # 2, as well as testimony given at the probable-cause hearing. Here are the findings and reasoning of the family court.
1. “[Luis] Vasquez and several of his friends ... beat up [A.D. # 2 and A.D. # 1] and several of their friends.”
*2292. “A.D. # 1 placed a phone call to his father, Angel [Ramos] ... on [A.D. # 2’s] phone” and “explained to his father what happened.”
3. “After arriving at the juvenile’s location, Angel [Ramos] would not allow the boys to leave, and told [them] to get into the car.”
4. Ramos drove the juveniles to 30 Ryan Street and, once there, told A.D. # 2 “to go into the house” and “bring out” his Uncle Luis.
5. While A.D. # 2 was inside, “two males entered the foyer of the house, at which point there were six shots [fired] through a door in the first floor apartment.” The gunfire seriously wounded A.D. # 2’s mother and killed his Uncle Angel.
6. As a result of the call to Ramos, the juveniles could not have anticipated anything more than an assault.
7. Once Ramos arrived, he “took complete control of the situation” and ordered the two juveniles about.
8. A.D. # 1 “was visibly upset about the intensity of the developing situation” and attempted “to dissuade his father” from acting.
9. Ramos sent “A.D. # 2 into the house where [he] lived,” and A.D. # 2 did not “really comprehend what was about to transpire.” “It makes absolutely no sense that [A.D. # 2] participated in a conspiracy to ... kill his mother.”
10. A.D. # 2 “was just doing what he was told by a very angry and aggressive and hostile individual.”
11. After the shooting, A.D. # 2 called 9-1-1 for help, and did not know who did the shooting or “know what happened.”
12. The evidence does not reveal an “agreement” “between [A.D. # 1 and A.D. #2] and Angel [Ramos] to commit a murder or an attempted murder.”
13. The evidence does not “tie[ ] A.D. # 1 and A.D. # 2 to murder, [or] to [ ] conspiring to murder.”
14. The two juveniles did not “Lknowl about the weapon” and “were intimidated and really being forced to participate.”
The court considered the full range of evidence presented by the State, gave it the benefit of reasonable inferences, and applied the probable-cause standard — whether there was a “well-grounded suspicion” to believe the juveniles committed murder and conspiracy to commit murder. See State v. J.M., 182 N.J. 402, 417, 866 A.2d 178 (2005). Analogizing the family court’s role to that of a grand jury, the court had to decide whether “the State ha[d] presented evidence which[,] together with the reasonable inferences [that could be drawn] from that evidence, leads [to the conclusion] that (1) a crime has been committed and (2) the accused has committed it.” Standard Grand Jury Charge (Promulgated by Directive # 6-06), at 2 (April 25, 2006).
*230The court determined that, although “initially A.D. # 2 and A.D. # 1 would have been interested in getting some retaliation ... there’s no evidence that they ever anticipated it would escalate to murder.” Thus, the court concluded that the State did not sustain its burden of showing that there was probable cause to support the murder and conspiracy to commit murder charges. The court, however, did find the evidence sufficient to support assault charges.
II.
In determining whether waiver of a juvenile from the family court to adult court is appropriate, “the criminal justice system reposes this solemn responsibility in the sound discretion of the trial court.” R.G.D., supra, 108 N.J. at 15, 527 A.2d 834. So long as the “findings of fact [are] grounded in competent, reasonably credible evidence” and the “correct legal principles [are] applied,” an appellate court should not interfere with the family court’s “exercise of discretion” absent “a clear error of judgment that shocks the judicial conscience.” Ibid. In other words, the family court’s “decision should not be subjected to second-guessing in the appellate process.” Ibid. The family court does not serve as a rubber stamp when the prosecutor decides on proceeding with waiver. Nor is it a barometer of public opinion, for, as this Court has said, “we must be conscious of avoiding the possibility of public outrage being a determinative factor in a transfer decision.” Ibid. Moreover, we have long held that family court decisions are entitled to special deference “[b]ecause of the family courts’ special jurisdiction and expertise in family matters.” Cesare v. Cesare, 154 N.J. 394, 413, 713 A.2d 390 (1998).
III.
The majority has failed to refer to or abide by these canons of appellate review. In addition, the majority draws the wrong conclusions from its analogy to judicial review of a grand-jury action. The adjudication by the family court in this case is comparable to a grand jury returning a no bill, where there is *231essentially a finding of no probable cause, rather than a true bill, where there is a finding of probable cause. Thus, the majority is correct that, in reviewing the validity of an indictment, an appellate or trial court “should evaluate whether, viewing the evidence and the rational inferences drawn from that evidence in the light most favorable to the State, a grand jury could reasonably believe that a crime occurred and that the defendant committed it,” State v. Morrison, 188 N.J. 2, 13, 902 A.2d 860 (2006). See ante at 219, 52 A.3d at 1035. However, when the grand jury does not return an indictment, there is no judicial review of that determination. To be sure, the State may re-present the matter before the grand jury, but the grand jury’s decision cannot be reversed.
Accordingly, an analogy to the review of grand-jury decisions counsels deference to the family court’s adjudication. Instead, the majority has given a virtual blank check to the State, viewing the record to see whether any combination of evidence or inferences— however farfetched — will support its waiver determination. Our family court judges are not potted plants; they have a role to play in the probable-cause determination at waiver hearings. Any fair reading of the record reveals that the evidence that these juveniles committed murder or conspired to do so is thin at best. Ordinarily, we do not overthrow a trial court’s findings even if, in a close case, we “might have reached a different conclusion” had we sat as the decision-maker. State v. Elders, 192 N.J. 224, 244, 927 A.2d 1250 (2007) (quoting State v. Johnson, 42 N.J. 146, 162, 199 A.2d 809 (1964)) (internal quotation marks omitted). But the majority has done so here. Given the gravity of a waiver hearing, the threshold for probable cause should not be so low that the family court becomes a mere transit station for a one-way trip to adult court. This case, sadly, sets the lowest possible bar for probable cause at a waiver hearing.
IV.
In conclusion, the majority has disregarded the traditional standards of appellate review and failed to pay deference to the *232findings of the family court in a matter of the highest order — the determination of whether to waive a juvenile to adult court. Because I do not find that the family court abused its discretion, I would reverse the Appellate Division and affirm the trial court’s denial of waiver. I therefore respectfully dissent.
For affirmance and remandment — Chief Justice RABNER and Justices LaVECCHIA, HOENS, and PATTERSON — 4.
For reversal — Justice ALBIN — 1.
Not Participating — Judge WEFING (temporarily assigned).